OPINION

Per Curiam:

By mandate of the United States Supreme Court the judgment of this court rendered May 28, 1969, has been vacated insofar as it leaves undisturbed the death penalty imposed.
In compliance with said mandate, it is
ORDERED that this cause be, and the same is hereby, remanded to the Second Judicial District Court, Washoe County, to impose the correct punishment under NRS 200.030. Walker v. Nevada, 408 U.S. 935, 92 S.Ct. 2855, 33 L.Ed.2d 750 (1972); Stewart v. Massachusetts, 408 U.S. 845, 92 S.Ct. 2845, 33 L.Ed.2d 744 (1972); Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972).1
Previous counsel for appellant having been discharged,
*541It is further ordered that the Public Defender of Washoe County is appointed to represent appellant.

 Inasmuch as the decision in Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972), is fully retroactive, any prisoner now under the sentence of death, the judgment as to which is final, may file a petition for writ of habeas corpus in the district court from which he was sentenced, inviting that court to modify its judgment to provide for the appropriate alternative punishment specified by statute for the crime for which he was sentenced to death.